Citation Nr: 1637980	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-00 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for headaches.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a bladder disorder.

5.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, anxiety and depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to June 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in June 2016.

Additional evidence has been received since the August 2014 supplemental statement of the case.  In June 2016, the Veteran provided a waiver of the RO's initial consideration of evidence he submitted.  Any other new evidence is not pertinent to the claims being decided herein.  See 38 C.F.R. § 20.1304(c) (2015).

The decision below addresses the migraine headaches, lumbar spine and sinusitis claims.  The bladder and psychiatric disorder claims are addressed in the remand section following the decision.



FINDINGS OF FACT

1.  Service connection for headaches was initially denied in an October 1992 rating decision on the basis that there was no evidence that the condition was incurred in or aggravated by the Veteran's service.  The Veteran did not appeal this decision.

2.  The evidence received since the October 1992 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for headaches, and it raises a reasonable possibility of substantiating the underlying claim.

3.  The Veteran's current migraine headaches had their onset in service.

4.  The Veteran's current lumbar spine disability is proximately due to or the result of his service-connected knee disabilities.

5.  The Veteran's current sinus condition did not have its onset in service and is not related to service.


CONCLUSIONS OF LAW

1.  The October 1992 RO decision denying the claim of service connection for headaches is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for headaches have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria service connection for degenerative disc disease of the lumbar spine, as secondary to service-connected knee disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran first sought service connection for headaches in July 1992, shortly after separation from service.  The RO denied the claim in an October 1992 rating decision.  The RO denied the claim as headaches (characterized as muscle tension headaches) were not shown to have been incurred in or aggravated by service.  The Veteran did not appeal the October 1992 rating decision, and no new and material evidence pertinent to the issue was associated with the claims file within one year of the rating decision. 38 C.F.R. § 3.156(b) (2015).  Thus, the October 1992 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

New evidence has been submitted since the Veteran's previous final denial.  Significantly, the Veteran was afforded a June 2016 Board hearing.  At that hearing, the Veteran indicted that his headaches (now characterized as migraines) began in service and have continued through the present.  He noted that the first time he experienced headaches was after a 1981 car accident he was involved in during his service in Germany, causing him to go through the windshield of the car.  He noted ever since the accident he has consistently experienced headaches.  He further noted that at other points in service he was hit in the head, including during physical training.  The Board notes the Veteran's February 1981 motor vehicle accident in Germany and treatment thereafter, is well documented in the record.

As noted above, the Veteran's claim was initially denied on the basis that headaches were not incurred in service.  The Veteran's testimony, along with review of the service treatment records, presents a reasonable theory for in-service incurrence of headaches, especially when taking into account the February 1981 motor vehicle accident causing injuries to his head and face, as well as other areas.

Thus, this evidence speaks directly to the basis for his denial.  This evidence was not previously considered by agency decision makers; it is not cumulative and redundant of evidence already of record; it relates to an unestablished fact; and it raises a reasonable possibility of substantiating the claim of service connection for headaches.  Thus, reopening the Veteran's service connection claim is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed below.

II.  Service Connection Claims

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

A.  Headaches

As the service connection claim for headaches is reopened, the Board now turns to the merits of the underlying claim.

As noted, the Veteran indicated in the June 2016 Board hearing that after suffering a 1981 car accident in service, he began to experience headaches which have continued through the present.  Initially the Board notes the Veteran has a current diagnosis of headaches or migraines.  An August 2009 VA treatment record notes the Veteran experiences long headaches once a week.  Further, in an April 2014 VA treatment record, the Veteran reported increased headaches with increased prescription medication use.  Thus, the current disability criterion is met.

The Board also finds the in-service incurrence criterion is met, as the Veteran suffered from headaches during active service.  As noted above, a February 1981 service treatment record noted the Veteran was involved in a motor vehicle accident which caused him to be transported to a German hospital or "krankenhaus."  The Veteran suffered severe lacerations to his face, including his forehead and upper eyelid.  He received ongoing treatment for his injuries stemming from the accident.  In July 1981, a service treatment record noted prominent raised scars on his forehead and plastic surgery was even considered.  Additionally, a May 1992 service record noted tension headaches.  Further, upon separation the Veteran noted in the May 1992 report of medical history frequent, severe headaches due to the 1981 auto accident in Germany.  The May 1992 separation examination report noted forehead scars.  Therefore, the in-service criterion is met.

The only remaining question is whether the Veteran's current disability is related to his active service, including the February 1981 automobile accident.  The Board notes that subsequent to separation from service, the Veteran filed a July 1992 claim which included a head injury and headaches.  While the claim was initially denied, the record shows the Veteran continued to experience problems with headaches and continued to receive treatment thereafter.

In a December 1998 VA treatment record, the Veteran reported experiencing headaches for the previous 10-15 years.  He indicated the headaches became more frequent and were beginning in the back of his neck and radiating into his frontal/temporal area.  Further, he reported noise and light sensitivity.  The December 1998 examiner concluded the Veteran suffers chronic headaches.  Further, a July 2003 VA treatment record noted the Veteran complained of headaches and an August 2009 VA treatment record indicated the Veteran feels he has long term memory problems, as well as headaches which occur once a week.

Based on the evidence of record and by resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current migraine headaches had their onset in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran suffered a severe automobile accident in service causing him to go through the windshield, leaving him with significant facial scars.  Further, less than one month subsequent to service he filed a claim which included for a head injury and headaches.  Additionally, he has received treatment and taken medication for his migraine headaches throughout the appeal period, and his symptoms.  Accordingly, service connection is warranted for migraine headaches.

B.  Lumbar Spine

The Veteran essentially contends that his back condition was caused by his service-connected knee disabilities.  At the June 2016 Board hearing, the Veteran contended that the knee disabilities, and surgeries related to those disabilities, have altered his gait and led to his current back condition.

The Board initially notes that the Veteran has service-connected disabilities for both his knees.  In a November 2002 rating decision, the Veteran was granted service connection for internal derangement of the left knee with a posterior horn meniscus and anterior cruciate ligament tear, as well as degenerative arthritis of the left knee.  In a February 2005 rating decision, the Veteran was granted service connection for patellar tendonitis of the right knee.

As to whether the Veteran has a current disability, a May 2004 MRI of the lumbar spine indicated moderate changes of degenerative disc disease (DDD) at L4-5 and L5-S1, as well as mild changes of DDD at L3-4.  The Veteran was also afforded an August 2013 VA examination related to his back, in which the examiner noted a history of a herniated disc at L4-5 with lumbar laminectomy.  Thus, the current disability criterion is met for the back disability.

The only remaining question is whether the current lumbar spine disability is related to service-connected knee disabilities.

As noted above, the Veteran was afforded an August 2013 VA examination.  The examiner noted the Veteran suffers mild discomfort with prolonged standing or walking and repetitive bending at the waist.  In regard to the claim for secondary service connection, the examiner indicated the Veteran has a documented history of a lumbar spine injury at work that resulted in a 1998 surgery.  This resolved the back pain until 2005.  She further noted an aggravation of the low back condition by his job at the U.S. Postal Service, which is the likely cause of his chronic low back pain, as he works loading and unloading mail packages.  Thus, she concluded the cause of his back condition was not his knee conditions.

In contrast to the August 2013 VA report, a prior August 2001 private medical report from Dr. Allen was submitted.  Dr. Allen concluded that she had treated the Veteran off and on for many years for low back and knee pain.  She indicated the Veteran's low back condition has been a direct result of his knee injuries from years past.  She noted it is common for knee injuries to compromise the back because the knees when injured cause the patient's walking and stance to be compromised which in turn injures the low back.  In addition, a June 2016 treatment record from Dr. Johnson was received.  Dr. Johnson discussed the Veteran's knee conditions and indicated the Veteran has sacroilitis and back pain secondary to his left knee.

In consideration of the evidence of record, it appears that the medical evidence of record is in equipoise as to the possible relationship between the Veteran's service-connected knee disabilities and his back condition.  The VA examiner's opinion weighs against the claim, as the opinion relates the Veteran's back condition to his job and the duties surrounding his job.  However, she did not persuasively discuss the Veteran's knee conditions and the impact an altered gait has on his back.  The Board notes that, in multiple VA examination reports related to the Veteran's knee disabilities, an altered or abnormal gait is noted, including reports from February 2004, January 2009 and May 2013.  In contrast, two private opinions indicate that the Veteran's back condition is related to his knee conditions, with the August 2001 opinion relating the back condition to an altered gait.  The two opinions reflect a causal link between the Veteran's knees and his back.

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  In this matter, as there is competent medical evidence both in favor of and against the claim of secondary service connection, the Board is of the opinion that this point has been attained.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  As such, after resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a lumbar spine disability that is related to his service-connected knee disabilities.  Accordingly, service connection is warranted for a lumbar spine disability best characterized as degenerative disc disease

C.  Sinusitis

The Board will address VA's duties to notify and to assist for the sinusitis claim.  VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard October 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

As detailed below, the Board finds the evidence of record is such that the duty to obtain a medical examination is not triggered in this case.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA's duty to assist has been met.

The Veteran contended at the June 2016 Board hearing that he began having problems with his sinuses during service, beginning around 1986.  He indicated he suffered nosebleeds a lot.  He said he has received ongoing treatment for the sinuses which includes a spray.  He reported that his sinus treatment lasted throughout the 1990's and has remained about the same since service.

The Veteran's service treatment records are silent for complaints or treatment for sinusitis.  The Board notes that he did receive treatment for being sick several times throughout his service.  A June 1981 service treatment record indicated the Veteran was suffering from a sore throat and swollen right side glands.  An October 1986 record indicated the Veteran's left ear was bothering him and he experienced drainage in his throat.  Despite this treatment for being sick, there was no indication of sinusitis in service.

Subsequent to service, the Veteran did receive treatment for sinusitis.  A November 1998 MRI and report indicated minimal mucosal thickening present in the right ethmoid sinus with clear mastoid air cells.  Further, a July 2009 VA treatment record noted sinusitis and a December 2011 record indicated aural fullness with a history of sinus issues.  While the Board finds there is a current diagnosis of sinusitis, there was no in-service incurrence of the condition and insufficient evidence to even indicate a relationship to service.

The Board notes the Veteran's June 2016 hearing testimony, which reported his sinus condition began in service.  The Veteran is competent to report symptoms of sinus problems that are within the realm of his personal experience.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the evidence does not support his contention of the onset of sinusitis or treatment for a sinus condition in service, and there is insufficient evidence suggesting a linking the current sinusitis to service.

Thus, the Board finds that the preponderance of the evidence is against the claim of service connection for sinusitis.  The Veteran has sinusitis; however, the evidence is not sufficient to support a finding that the Veteran's condition occurred in or was caused by service.  The evidence reflects no mention of a sinus problem until November 1998.  Although lack of treatment does not necessarily equate to a lack of symptoms, when the Veteran did begin to receive treatment he made no mention of a connection to service.  Given these inconsistencies, the Board does not accord considerable evidentiary weight to the Veteran's statements of experiencing a sinus condition in service.

In summary, sinusitis was not shown in service and the evidence does not show that the current sinus condition is related to service.  Because the evidence does not even indicate a connection to service, no VA examination is required.  See McLendon, 20 Vet. App. at 79.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a conclusory generalized statement that a service event or illness caused the claimant's current condition is insufficient to establish medical etiology or nexus).  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been presented, the claim for entitlement to service connection for headaches is reopened, and service connection for migraine headaches is granted.

Service connection for degenerative disc disease of the lumbar spine, as secondary to service-connected knee disabilities, is granted.

Service connection for chronic sinusitis is denied.

REMAND

The Board finds that the claims for entitlement to service connection for a bladder disorder and a psychiatric disorder must be remanded for additional development.

A.  Bladder Disorder

The Veteran contended at the June 2016 Board hearing that he currently has an incontinence condition and that he cannot empty his bladder fully.  His wife indicated that his condition began in service.

The Board notes that a July 1992 VA treatment record right after the Veteran separated from service noted treatment for a bloody ejaculate for 2 days and symptoms of pain and hematuria.  Further, a November 2008 VA treatment record noted a bladder control problem.  Also, there is at least an indication that the bladder problems may be related to the Veteran's now service-connected lumbar spine disability.

The Veteran has not been afforded a VA examination for this claim.  Because there is at least an indication that the Veteran's bladder condition may be related to service or service-connected disability, the Board finds that a remand is required for this claim in order to afford him a VA examination.  See McLendon, 20 Vet. App. at 81.

B.  Psychiatric Disorder

The Veteran contended at the June 2016 Board hearing that his service-connected knee disabilities led to his current depression.

A buddy statement received June 2016 indicated that the he has known the Veteran for 20 years and has known the Veteran to be a hardworking man and excellent provider.  He noted he has seen the Veteran's knees deteriorate to the point where he is in need of assistance from his cane, is in constant and severe pain, and seems to be getting very depressed due to his condition.  He further indicated the Veteran is so depressed that the only time he leaves the house is for doctor's appointments.

A similar statement received June 2016 from a prior co-worker indicated that he has known and worked with the Veteran for 20 years.  He noted the Veteran's health has deteriorated due to the severe pain he suffers and the surgeries to his knee.  Additionally, the work duties contributed to this deterioration, which hinders the Veteran's ability to walk.  Further, he noted a change in the Veteran, which includes mood swings and depression and that it is difficult for the Veteran to work at all due to the constant pain, frustration and depression.

The Board notes the Veteran was afforded an April 2013 VA examination and August 2013 VA examination for direct service connection for PTSD and other psychiatric conditions diagnosed, including depression and anxiety.  The Board notes the April 2013 VA examiner indicated the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  She noted the Veteran reported two stressors and that neither stressor was related to the Veteran's fear of hostile military or terrorist activity and thus, there was not PTSD.  The August 2013 VA examiner indicated that the service records note a history of mental health treatment for anger and domestic abuse; however, no diagnosis of a mental health condition appears to have been rendered in service.  Further, she stated the Veteran's anger management problems exhibited during his military service are more consistent with his well-established alcohol abuse problems.  She further indicated there was no evidence in the Veteran's service records to support a nexus between his current depression and the anger management problems he experienced while in service.  Thus, his depression was not related to service by the VA examiners.

Despite these two VA examinations, no VA examiner has discussed whether service-connected knee disabilities (or other service-connected disabilities) caused or aggravated a current psychiatric disorder.  The evidence received since the August 2013 VA examination report has triggered the need for an updated VA examination to determine whether the Veteran's currently diagnosed depression and anxiety are secondary to his service-connected disabilities.  See McLendon, 20 Vet. App. at 81.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the bladder disorder claim.  The claims file must be reviewed by the examiner.

The examiner is to identify all current bladder disorders.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any bladder disorder had its onset during, or is otherwise related to service.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence of record, including the June 2016 Board hearing, and the Veteran's treatment in July 1992.

The examiner is to also provide an opinion as to whether it is at least as likely as not that any bladder disorder was caused, or aggravated, by service-connected degenerative disc disease of the lumbar spine.

Aggravation is an increase in disability beyond a temporary flare-up or the natural progress of the disease.

The examination report must include a complete rationale for all opinions expressed.

2.  Schedule the Veteran for a VA examination by an appropriate professional for the psychiatric disorder claim.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to diagnose any current psychiatric disorder.

The examiner is to provide an opinion whether it is at least as likely as not that any psychiatric disorder found to be present was caused, or aggravated by, service-connected physical disability (including the knee disabilities).  

Aggravation is an increase in disability beyond a temporary flare-up or the natural progress of the disease.

The examiner should address the lay evidence of record, including the June 2016 Board hearing and subsequent lay statements.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, after conducting any other necessary development, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


